Title: From John Adams to Charles Lee, 19 February 1776
From: Adams, John
To: Lee, Charles


     
      My dear Sir
      Philadelphia Feby. 19. 1776
     
     The Congress have seen such a Necessity of an able Commander in Canada, as to destine you to that most arduous Service. I tremble for your Health, yet I hope the Campaign will rather promote it than otherwise.
     We want you att N. York. We want you at Cambridge. We want you in Virginia. But Canada seems of more Importance than any of those Places. And therefore you are sent there. I wish you as many Laurells as Wolf and Montgomery reaped there, with an happier Fate, Health and long Life, after a glorious Return.
     But I am ashamed to go on, in such a Strain, when writing to you whose Time is so much better employed than in reading it, when I took up my Pen only to introduce to your Acquaintance a Countryman of yours and a Citizen of the World, to whom a certain Heretical Pamphlet called Common sense, is imputed. His Name is Paine. He is travelling to N. York for his Curiosity and wishes to see a Gentleman, whose Character he so highly respects.
     A luckier a happier Expedition than yours to N. York never was projected. The whole Whigg World is blessing you for it and none of them more than your Friend and sert.,
     
      John Adams
     
    